UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6379


GEORGIA GREEN,

                  Plaintiff - Appellant,

             v.

GARY DURBORAW, Officer; SERGEANT MCCOY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:06-cv-01608-PJM)


Submitted:    December 16, 2008             Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Georgia Green, Appellant Pro Se.    Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Georgia      Green   appeals    the    district      court’s    order

dismissing her civil action under 42 U.S.C. § 1983 (2000) for

failure to properly exhaust administrative remedies.                         In her

informal brief, Green fails to address this dispositive issue.

Therefore, Green has waived appellate review of that issue.                       See

4th   Cir.    R.   34(b)    (limiting   review      to   issues    raised    in   the

informal brief); see also Edwards v. City of Goldsboro, 178 F.3d

231, 241 n.6 (4th Cir. 1999) (finding failure to raise issue in

opening       brief     constituted      abandonment        of     that      issue).

Accordingly, we modify the district court’s order to reflect

that the dismissal is without prejudice, and affirm the order as

modified.      See Green v. Durboraw, No. 8:06-cv-01608-PJM (D. Md.

Jan. 31, 2008).            We dispense with oral argument because the

facts   and    legal    contentions     are   adequately     presented       in   the

materials     before    the    court    and   argument     would    not     aid   the

decisional process.

                                                           AFFIRMED AS MODIFIED




                                         2